--------------------------------------------------------------------------------

Exhibit 10.3


 INTERNATIONAL MONEY EXPRESS, INC. 2018
OMNIBUS EQUITY COMPENSATION PLAN
July 26, 2018



1.
Purpose



The purpose of the Plan is to provide (i) employees of the Company or an
Affiliate of the Company, (ii) any individual who provides services to the
Company or an Affiliate of the Company, and (iii) members of the Board, with the
opportunity to receive grants of Options, SARs, Stock Units, Performance Shares,
Stock Awards, Dividend Equivalents and Other Stock-Based Awards. The Company
believes that the Plan will encourage the Participants to contribute materially
to the growth of the Company, thereby benefiting the Company’s stockholders, and
will align the economic interests of the Participants with those of the
stockholders. The Plan is dated as of July 26, 2018, subject to stockholder
approval of the Plan.



2.
Definitions



Whenever used in this Plan, the following terms will have the respective
meanings set forth below:


(a)          “Administrator” means the Committee and any delegate of the
Committee that is appointed in accordance with Section 3, except that the Board
shall be the Administrator with respect to Grants to Non-Employee Directors.
 
(b)          “Affiliate” means a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, the Person specified.
 
(c)          “Board” means the Company’s Board of Directors as constituted from
time to time.
 
(d)          “Change of Control” means the first to occur of any of the
following events:



(i)
the sale, lease or transfer, in one or a series of related transactions, of all
or substantially all of the assets of the Company, taken as a whole, to any
Person other than any one or more Qualified Affiliates;

 

(ii)
the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the total voting power of the
voting capital interests of the Company, other than an acquisition by one or
more Qualified Affiliates; or

 

(iii)
directors are elected such that a majority of the members of the Board shall
have been members of the Board for less than two years, unless the election or
nomination for election of each new director who was not a director at the
beginning of such two-year period was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of
such period. 

 
(e)          “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)           “Company” means International Money Express, Inc., a Delaware
corporation, formerly known as FinTech Acquisition Corp. II.
 
(g)          “Committee” means the Compensation Committee of the Board or
another committee appointed by the Board to administer the Plan.
 

--------------------------------------------------------------------------------

(h)          “Date of Grant” means the date a Grant is effective; provided,
however, that no retroactive Grants will be made.
 
(i)           “Dividend Equivalent” means an amount determined by multiplying
the number of shares of Stock, Performance Shares or Stock Units subject to a
Grant by the per-share cash dividend, or the per-share fair market value (as
determined by the Administrator) of any dividend in consideration other than
cash, paid by the Company on its Stock on a dividend payment date.
 
(j)           “Effective Date” of the Plan means July 26, 2018, subject to
approval by the stockholders of the Company.
 
(k)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(l)           “Fair Market Value” of Stock is (i) if the Stock is publicly
traded, then the Fair Market Value per share shall be determined as follows:
(A) if the principal trading market for the Stock is a national securities
exchange, the last reported sale price during regular trading hours on the
relevant date or (if there were no trades on that date) the latest preceding
date upon which a sale was reported, or (B) if the Stock is not principally
traded on such exchange or market, the mean between the last reported “bid” and
“asked” prices of Stock on the relevant date, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Administrator determines, or (ii) if the Stock
is not publicly traded or, if publicly traded, is not subject to reported
transactions or “bid” or “asked” quotations as set forth above, the Fair Market
Value per share shall be as determined by the Administrator.
 
(m)          “Grant” means an Option, SAR, Stock Unit, Performance Share, Stock
Award, Dividend Equivalent or Other Stock-Based Award granted under the Plan.
 
(n)          “Grant Instrument” means the written agreement that sets forth the
terms and conditions of a Grant, including all amendments thereto.
 
(o)          “Incentive Stock Option” means a stock option that is intended to
meet the requirements of section 422 of the Code, as described in Section 7.
 
(p)          “Non-Employee Director” means a non-employee director of the
Company as defined by Rule 16b-3 under the Exchange Act.
 
(q)          “Nonqualified Stock Option” means a stock option that is not
intended to meet the requirements of section 422 of the Code, as described in
Section 7.
 
(r)          “Option” means an Incentive Stock Option or Nonqualified Stock
Option to purchase shares of Stock at an Option Price for a specified period of
time.
 
(s)          “Option Price” means an amount per share of Stock purchasable under
an Option, as designated by the Administrator.
 
(t)          “Other Stock-Based Award” means any Grant based on, measured by or
payable in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and
12), as described in Section 13.
 
(u)          “Parent” means a “parent corporation,” as defined in section 424(e)
of the Code, of the Company.
 
(v)          “Participant” means an employee of the Company or an Affiliate of
the Company, a member of the Board, or an individual who provides services to
the Company or an Affiliate of the Company, and is selected by the Administrator
to receive a Grant under the Plan.
 
2

--------------------------------------------------------------------------------

(w)          “Performance Shares” means an award of phantom shares, representing
one or more shares of Stock, as described in Section 10.
 
(x)          “Person” means any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, or unincorporated
association, and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
(y)          “Plan” means this International Money Express, Inc. 2018 Omnibus
Equity Compensation Plan, as in effect from time to time.
 
(z)          “Qualified Affiliate” means (i) any Person that is part of a
controlled group or under common control with the Company; (ii) any employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
entity controlled by the Company; or (iii) any Person controlled by any
executive officer (as defined by Rule 16a-1(f) of the Exchange Act) of the
Company. For purposes of this definition, “controlled by” shall mean possessing,
directly or indirectly, the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
(aa)         “Stock” means the common stock, par value $0.0001, of the Company
or such other securities of the Company as may be substituted for Stock pursuant
to Sections 5(d) or 18.
 
(bb)        “SAR” means an award of a stock appreciation right, as described in
Section 8.
 
(cc)         “Stock Award” means an award of Stock, as described in Section 11.
 
(dd)        “Stock Unit” means an award of a phantom unit, representing one or
more shares of Stock, as described in Section 9.
 
(ee)        “Subsidiary” means any entity in which the Company has a greater
than 50% ownership interest. For purposes of Sections 7(c), (d) and (h),
“Subsidiary” shall mean a “subsidiary corporation,” as defined in section 424(f)
of the Code, of the Company.
 
(ff)          “Successor Participant” means the personal representative or other
person entitled to succeed to the rights of the Participant in accordance with
Section 17.
 

3.
Administration



(a)           The Plan shall be administered by the Administrator. The
Administrator shall have the sole authority to (i) determine the Participants to
whom Grants shall be made under the Plan, (ii) determine the type, size and
terms of the Grants to be made to each Participant, (iii) determine the time
when the Grants will be made and the duration of any applicable exercise or
restriction period, including the criteria for exercisability and the
acceleration of exercisability, (iv) amend the terms of any previously issued
Grant, subject to the provisions of Section 20, (v) adopt guidelines separate
from the Plan that set forth the specific terms and conditions for Grants under
the Plan, and (vi) deal with any other matters arising under the Plan.
 
(b)           The Administrator shall have full power and express discretionary
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Administrator’s interpretations of the
Plan and all determinations made by the Administrator pursuant to the powers
vested in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Administrator shall be executed in its sole discretion, in the best interest of
the Company, not as a fiduciary, and in keeping with the objectives of the Plan
and need not be uniform as to similarly situated individuals.
 
3

--------------------------------------------------------------------------------

(c)           The Administrator, in its discretion, may delegate to one or more
officers of the Company all or part of the Administrator’s authority and duties
with respect to grants and awards to individuals who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act. The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the Plan and the
Administrator’s prior delegation. Any delegation by the Administrator pursuant
to this Section shall be subject to such conditions and limitations as may be
determined by the Administrator and shall be subject to and limited by
applicable law or regulation, including without limitation the rules and
regulations of the New York Stock Exchange or such other securities exchange on
which the Stock is then listed.



4.
Grants



Grants under the Plan may consist of Options, SARs, Stock Units, Performance
Shares, Stock Awards, Dividend Equivalents and Other Stock-Based Awards. All
Grants shall be subject to the terms and conditions set forth herein and to such
other terms and conditions consistent with the Plan as the Administrator deems
appropriate and as are specified in writing by the Administrator in separate
guidelines or to the individual in the Grant Instrument or an amendment to the
guidelines or Grant Instrument. The Administrator shall approve the form and
provisions of each Grant Instrument. All Grants shall be made conditional upon
the Participant’s acknowledgment, in writing or by acceptance of the Grant, that
all decisions and determinations of the Administrator shall be final and binding
on the Participant, his or her beneficiaries, and any other person having or
claiming an interest under such Grant. Grants under a particular Section of the
Plan need not be uniform as among the Participants.



5.
Shares of Stock Subject to the Plan



(a)           Shares Authorized. The total aggregate number of shares of Stock
that may be issued or transferred under the Plan is 3,371,389 shares, subject to
adjustment as described below. The shares may be authorized but unissued shares
of Stock or reacquired shares of Stock, including shares purchased by the
Company on the open market for purposes of the Plan. Grants paid in cash shall
not count against the foregoing share limits.


(b)           Share Counting. For administrative purposes, when the
Administrator makes a Grant payable in Stock, the Administrator shall reserve
shares of Stock equal to the maximum number of shares of Stock that may be
payable under the Grant. If and to the extent Options or SARs granted under the
Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered
without having been exercised or if any Stock Awards, Stock Units, Performance
Shares, Dividend Equivalents or Other Stock-Based Awards are forfeited or
terminated, or otherwise are not paid in full, the shares subject to such Grants
which have not been issued shall again be available for purposes of the Plan.
Shares of Stock withheld in payment of the Option Price of an Option or withheld
for purposes of satisfying the Employer’s minimum tax withholding obligations
with respect to Grants under the Plan shall not be available for re-issuance or
transfer under the Plan. Upon the exercise of an Option through the withholding
of shares or upon the exercise of a SAR, then both for purposes of calculating
the number of shares of Stock remaining available for issuance under the Plan
and the number of shares of Stock remaining available for exercise under the
Option or SAR, the number of such shares shall be reduced by the gross number of
shares for which the Option or SAR is exercised. To the extent that any Grants
are paid in cash and not shares of Stock, such Grants shall not count against
the share limits in subsection (a) above. For the avoidance of doubt, if shares
of Stock are repurchased on the open market with the proceeds of the exercise
price of Options, such shares may not again be made available for issuance under
the Plan.


(c)           Individual Limits. All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Stock. The maximum aggregate number
of shares of Stock with respect to which all Grants, other than Dividend
Equivalents, may be made under the Plan to any individual during any calendar
year shall be 937,586 shares, subject to adjustment as described below. A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $10,000,000. The individual limits described in this subsection
(c) shall apply without regard to whether the Grants are to be paid in Stock or
in cash. All cash payments (other than Dividend Equivalents) shall equal the
Fair Market Value of the shares of Stock to which the cash payment relates.
 
4

--------------------------------------------------------------------------------

(d)           Adjustments. If there is any change in the number or kind of
shares of Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Stock as a class
without the Company’s receipt of consideration, or if the value of outstanding
shares of Stock is substantially reduced as a result of a spinoff or the
Company’s payment of an extraordinary dividend or distribution, the maximum
number of shares of Stock available for issuance under the Plan, the maximum
number of shares of Stock for which any individual may receive pursuant to
Grants in any year, the number of shares covered by outstanding Grants, the kind
of shares to be issued or transferred under the Plan, and the price per share or
the applicable market value of such Grants shall be equitably adjusted by the
Administrator, in such manner as the Administrator deems appropriate, to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under such Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control of the Company, the provisions of
Section 18 of the Plan shall apply. Any adjustments to outstanding Grants shall
be consistent with section 409A or 424 of the Code, to the extent applicable.
Any adjustments determined by the Administrator shall be final, binding and
conclusive.
 

6.
Eligibility for Participation



Any employee of the Company or an Affiliate of the Company, any member of the
Board and any individual who provides services to the Company or an Affiliate of
the Company is eligible to participate in this Plan if the Administrator, in its
sole discretion, determines that such person has contributed significantly or
can be expected to contribute significantly to the profits or growth of the
Company or an Affiliate of the Company. Grants will be made only to persons who
are employees, directors, consultants or advisors of the Company for purposes of
Form S-8 registration under the Securities Act of 1933, as amended. Options and
SARs may be granted only to persons who perform direct services to the Company
on the date of grant, as determined under section 409A of the Code.
 

7.
Options



(a)           General Requirements. The Administrator may grant Options to a
Participant upon such terms and conditions as the Administrator deems
appropriate under this Section 7.


(b)           Number of Shares. The Administrator shall determine the number of
shares of Stock that will be subject to each Grant of Options to Participants.
 
(c)           Type of Option and Price.



(i)
The Administrator may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of Incentive Stock Options and Nonqualified Stock
Options. Incentive Stock Options may be granted only to employees of the Company
or its Subsidiaries. No Option that is intended to be an Incentive Stock Option
shall be invalid for failure to qualify as an Incentive Stock Option.
Nonqualified Stock Options may be granted to any Participant.




(ii)
The Option Price shall be determined by the Administrator and may be equal to or
greater than the Fair Market Value of the shares of Stock subject to the Grant
on the Date of Grant; provided, however, that an Incentive Stock Option may not
be granted to any person who, at the Date of Grant, owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any Subsidiary, unless the Option Price is not less than 110% of
the Fair Market Value on the Date of Grant.



(d)           Option Term. The Administrator shall determine the term of each
Option. The term of an Option shall not exceed ten years from the Date of Grant.
However, an Incentive Stock Option that is granted to an Employee who, at the
Date of Grant, owns stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company, or any Subsidiary, may not
have a term that exceeds five years from the Date of Grant.
 
5

--------------------------------------------------------------------------------

(e)           Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions as may be determined by the
Administrator and specified in the Grant Instrument. The Administrator may
accelerate the exercisability of any or all outstanding Options at any time for
any reason.


(f)            Termination of Employment or Service. Except as provided in the
Grant Instrument, an Option may only be exercised while the Participant is
employed by, or providing service to, the Company, an Affiliate or another
entity as designated in the Grant Instrument. The Administrator shall specify in
the Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service.
 
(g)           Exercise of Options. A Participant may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company or its designated agent. The Participant shall pay the Option Price
and any withholding taxes for the Option (i) in cash or by certified check,
(ii) with the approval of the Administrator, by withholding shares of Stock
subject to the Option, by delivering shares of Stock owned by the Participant or
by attestation (on a form prescribed by the Administrator) to ownership of
shares of Stock (in each case, such shares of Stock shall have an aggregate Fair
Market Value on the date of exercise equal to the Option Price), (iii) in cash,
on the T+2 settlement date that occurs after the exercise date specified in the
notice of exercise, provided that the Participant exercises the Option through
an irrevocable agreement with a registered broker and the payment is made in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board and such procedures do not violate applicable law, or (iv) by such other
method as the Administrator may approve, to the extent permitted by applicable
law. Shares of Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Administrator depending on the type of payment being
made.


(h)           Limits on Incentive Stock Options. Each Incentive Stock Option
shall provide that if the aggregate Fair Market Value on the Date of Grant with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year, under the Plan or any other stock option
plan of the Company or a Parent or Subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.



8.
SARs



(a)           General Requirements. The Administrator may grant SARs to any
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 8. Each SAR shall represent the right of the
Participant to receive, upon settlement of the SAR, shares of Stock or cash
equal to the amount by which the Fair Market Value of a share of Stock on the
date of exercise of the SAR exceeds the base amount of the SAR as described
below in Section 8(c).


(b)           Terms of SARs. The Administrator shall determine the terms and
conditions of SARs and may grant SARs separately from or in tandem with any
Option (for all or a portion of the applicable Option). Tandem SARs may be
granted either at the time the Option is granted or any time thereafter while
the Option remains outstanding; provided, however, that in the case of an
Incentive Stock Option, SARs may be granted only at the time of the grant of the
Incentive Stock Option. The Administrator will determine the number of SARs to
be granted, the base amount, the vesting and other restrictions applicable to
SARs and the period during which SARs will remain exercisable. The term of SARs
shall not exceed ten years from the Date of Grant.


(c)           Base Amount. The Administrator shall establish the base amount of
the SAR at the time the SAR is granted. The base amount shall not be less than
the Fair Market Value of the shares of Stock subject to the Grant on the Date of
Grant.
 
6

--------------------------------------------------------------------------------

(d)          Payment With Respect to SARs. The Administrator shall determine
whether the appreciation in an SAR shall be paid in the form of cash, in Stock,
or in a combination of the two, in such proportion as the Administrator deems
appropriate. For purposes of calculating the number of shares of Stock to be
received, Stock shall be valued at its Fair Market Value on the date of exercise
of the SAR. If shares of Stock are to be received upon exercise of an SAR, cash
shall be delivered in lieu of any fractional share.


(e)           Requirement of Employment or Service. The Administrator shall
determine in the Grant Instrument under what circumstances a Participant may
retain SARs after termination of the Participant’s employment or service, and
the circumstances under which SARs may be forfeited.



9.
Stock Units



(a)           General Requirements. The Administrator may grant Stock Units to a
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 9. Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock. All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.


(b)          Terms of Stock Units. The Administrator may grant Stock Units that
are payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified period,
or payment may be deferred to a date authorized by the Administrator. The
Administrator shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.
 
(c)          Payment With Respect to Stock Units. Payment with respect to Stock
Units shall be made in cash, in Stock, or in a combination of the two, as
determined by the Administrator. The Grant Instrument shall specify the maximum
number of shares that shall be paid under the Stock Units.

 
(d)          Requirement of Employment or Service. The Administrator shall
determine in the Grant Instrument under what circumstances a Participant may
retain Stock Units after termination of the Participant’s employment or service,
and the circumstances under which Stock Units may be forfeited.



10.
Performance Shares



(a)           General Requirements. The Administrator may grant Performance
Shares to a Participant, upon such terms and conditions as the Administrator
deems appropriate under this Section 10. Each Performance Share shall represent
the right of the Participant to receive a share of Stock or an amount based on
the value of a share of Stock, if specified performance goals are met. All
Performance Shares shall be credited to accounts on the Company’s records for
purposes of the Plan.


(b)           Terms of Performance Shares. The Administrator shall establish the
performance goals and other conditions for payment of Performance Shares.
Performance Shares may be paid at the end of a specified performance or other
period, or payment may be deferred to a date authorized by the Administrator.
The Administrator shall determine the number of Performance Shares to be granted
and the requirements applicable to such Performance Shares.
 
(c)           Payment With Respect to Performance Shares. Payment with respect
to Performance Shares shall be made in cash, in Stock, or in a combination of
the two, as determined by the Administrator. The Administrator may establish in
the Grant Instrument a target amount to be paid under a Performance Share based
on achievement of the performance goals.
 
(d)           Requirement of Employment or Service. The Administrator shall
determine in the Grant Instrument under what circumstances a Participant may
retain Performance Shares after termination of the Participant’s employment or
service, and the circumstances under which Performance Shares may be forfeited.
 
7

--------------------------------------------------------------------------------

11.
Stock Awards



(a)           General Requirements. The Administrator may issue or transfer
shares of Stock to a Participant under a Stock Award, upon such terms and
conditions as the Administrator deems appropriate under this Section 11. Shares
of Stock issued or transferred pursuant to Stock Awards may be issued or
transferred for cash consideration or for no cash consideration, and subject to
restrictions or no restrictions, as determined by the Administrator. The
Administrator may establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Administrator deems appropriate, including restrictions based upon the
achievement of specific performance goals.


(b)           Number of Shares. The Administrator shall determine the number of
shares of Stock to be issued or transferred pursuant to a Stock Award and any
restrictions applicable to such shares.
 
(c)           Requirement of Employment or Service. The Administrator shall
determine in the Grant Instrument under what circumstances a Participant may
retain Stock Awards after termination of the Participant’s employment or
service, and the circumstances under which Stock Awards may be forfeited.

 
(d)           Restrictions on Transfer. While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in
Section 17. Each certificate, or electronic book entry equivalent, for a share
of a Stock Award shall contain a legend giving appropriate notice of the
restrictions in the Grant. The Participant shall be entitled to have the legend
removed when all restrictions on such shares have lapsed. The Administrator may
retain possession of any stock certificates for Stock Awards until all
restrictions on such shares have lapsed.

 
(e)           Right to Vote and to Receive Dividends. The Administrator shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period. The
Administrator may determine that a Participant’s entitlement to dividends or
other distributions with respect to a Stock Award shall be subject to
achievement of performance goals or other conditions.



12.
Dividend Equivalents



(a)           General Requirements. When the Administrator makes a Grant under
the Plan, other than an Option or SAR, the Administrator may grant Dividend
Equivalents in connection with such Grants, under such terms and conditions as
the Administrator deems appropriate under this Section 12. Dividend Equivalents
may be paid to Participants currently or may be deferred, as determined by the
Administrator. All Dividend Equivalents that are not paid currently shall be
credited to accounts on the Company’s records for purposes of the Plan. Dividend
Equivalents may be accrued as a cash obligation, or may be converted to Stock
Units for the Participant, as determined by the Administrator. Unless otherwise
specified in the Grant Instrument, deferred Dividend Equivalents will not accrue
interest. The Administrator may provide that Dividend Equivalents shall be
payable based on the achievement of specific performance goals. Dividend
Equivalents may accrue on unearned performance awards but shall not be payable
unless and until such performance metrics are met.
 
(b)          Payment with Respect to Dividend Equivalents. Dividend Equivalents
may be payable in cash or shares of Stock or in a combination of the two, as
determined by the Administrator.



13.
Other Stock-Based Awards



The Administrator may grant other awards that are cash-based or based on,
measured by or payable in Stock to Participants, on such terms and conditions as
the Administrator deems appropriate under this Section 13.
Other Stock-Based Awards may be granted subject to achievement of performance
goals or other conditions and may be payable in Stock or cash, or in a
combination of the two, as determined by the Administrator in the Grant
Instrument.
 


8

--------------------------------------------------------------------------------

14.
Performance-Vested Grants



(a)           Designation as Performance-Vested Grants. Notwithstanding any
other provision of the Plan, the Administrator may determine that Options, Stock
Units, Performance Shares, Stock Awards, Dividend Equivalents or Other Stock
Based Awards granted to an Employee may contain vesting conditions based on the
achievement of performance goals, as described in this Section 14.


(b)           Performance Goals. When Options, Stock Units, Performance Shares,
Stock Awards, Dividend Equivalents or Other Stock-Based Awards that have
performance-based vesting conditions (“Performance-Vested Grants”) are granted,
the Administrator shall establish in writing (i) the performance goals that must
be met, (ii) the period during which performance will be measured, (iii) the
maximum amounts that may be paid if the performance goals are met, and (iv) any
other conditions that the Administrator deems appropriate and consistent with
the Plan, including, in the Administrator’s discretion, any vesting conditions
in addition to the performance-related goals.

 
(c)           Criteria Used for Performance Goals. The Administrator may use
performance goals based on one or more of the following criteria: Stock price,
earnings per share of Stock, net earnings, operating earnings, return on assets,
stockholder return, return on equity, growth in assets, unit volume, sales,
market share, or strategic business criteria consisting of one or more
objectives based on meeting specific revenue goals, market penetration goals,
geographic business expansion goals, cost targets, goals relating to
acquisitions or divestitures or any other objective or subjective measures, as
determined by the Administrator. The performance goals may relate to the
Participant’s business unit or the performance of the Company, a Subsidiary, or
the Company and its Subsidiaries as a whole, or any combination of the
foregoing. Performance goals need not be uniform as among Participants.
 
(d)           Timing of Establishment of Goals. The Administrator shall
establish the performance goals in writing either before the beginning of the
performance period or during a period ending no later than 90 days after the
beginning of the performance period, provided that the outcome is substantially
uncertain at the time the criteria are established.


(e)           Certification of Results. The Administrator shall certify and
announce the results for the performance period to all impacted Participants
after the Company announces the Company’s financial results for the performance
period. The Administrator shall determine the amount, if any, to be paid
pursuant to each Grant based on the achievement of the performance goals and the
terms of each Grant Instrument, provided that the Administrator may adjust such
payment in their sole discretion.
 
(f)            Death, Disability or Other Circumstances. The Administrator may
provide in the Grant Instrument the extent to which Performance-Vested Grants
shall be vested, held, continued and/or payable in the event of the
Participant’s death or disability, termination of employment, or a Change of
Control.
 

15.
Deferrals



The Administrator may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares of Stock that would otherwise be due
to the Participant in connection with any Grant. The Administrator shall
establish rules and procedures for such deferrals. Any deferrals under the Plan
shall be intended to comply with the requirements of section 409A of the Code,
and any corresponding regulations and guidance.



16.
Withholding of Taxes



(a)           Required Withholding. All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Participant or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.


(b)           Election to Withhold Shares. If the Administrator so permits, a
Participant may elect to satisfy the Employer’s tax withholding obligation with
respect to Grants paid in Stock by having shares withheld, at the time such
Grants become taxable, up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. In addition, with respect to any required tax withholding
amount that exceeds the minimum applicable withholding tax rate, the
Administrator may permit a Participant to satisfy such tax withholding
obligation with respect to such excess amount by providing that the Participant
may elect to deliver to the Company shares of Stock owned by the Participant
that have been held by the Participant for the requisite period of time to avoid
adverse accounting consequences to the Company. The elections described in this
subsection (b) must be in a form and manner prescribed by the Administrator and
may be subject to the prior approval of the Administrator.
 
9

--------------------------------------------------------------------------------

17.
Transferability of Grants



(a)           In General. Except as provided in this Section 17, only the
Participant may exercise rights under a Grant during the Participant’s lifetime.
A Participant may not transfer those rights except by will or by the laws of
descent and distribution, or, with respect to Grants other than Incentive Stock
Options, if permitted in any specific case by the Administrator, pursuant to a
domestic relations order. When a Participant dies, the Successor Participant may
exercise such rights in accordance with the terms of the Plan. A Successor
Participant must furnish proof satisfactory to the Company of his or her right
to receive the Grant under the Participant’s will or under the applicable laws
of descent and distribution.


(b)           Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Administrator may provide in a Grant Instrument that a
Participant may transfer Nonqualified Stock Options to family members of the
Participant, one or more trusts in which family members of the Participant have
more than 50% of the beneficial interest, foundations in which family members of
the Participant (or the Participant) control the management of assets, or any
other entity in which family members of the Participant (or the Participant) own
more than 50% of the voting interests, consistent with applicable securities
laws, according to such terms as the Administrator may determine; provided that
the Participant receives no consideration for the transfer of a Nonqualified
Stock Option and the transferred Nonqualified Stock Option shall continue to be
subject to the same terms and conditions as were applicable to the Nonqualified
Stock Option immediately before the transfer.



18.
Consequences of a Change of Control



(a)           Assumption of Grants. Upon a Change of Control where the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Administrator determines otherwise, all outstanding
Options and SARs that are not exercised shall be assumed by, or replaced with
comparable options or rights by, the surviving corporation (or a parent or
subsidiary of the surviving corporation), and other outstanding Grants shall be
converted to similar grants of the surviving corporation (or a parent or
subsidiary of the surviving corporation).

 
(b)           Other Alternatives. Notwithstanding the foregoing, in the event of
a Change of Control, the Administrator may take any of the following actions
with respect to any or all outstanding Grants: the Administrator may
(i) determine that outstanding Options and SARs shall accelerate and become
exercisable, in whole or in part, upon the Change of Control or upon such other
event as the Administrator determines, (ii) determine that the restrictions and
conditions on outstanding Stock Awards shall lapse, in whole or in part, upon
the Change of Control or upon such other event as the Administrator determines,
(iii) determine that Participants holding Stock Units, Performance Shares,
Dividend Equivalents, and Other Stock-Based Awards shall receive a payment in
settlement of such Stock Units, Performance Shares, Dividend Equivalents, and
Other Stock-Based Awards in an amount determined by the Administrator,
(iv) require that Participants surrender their outstanding Options and SARs in
exchange for a payment by the Company, in cash or Stock, as determined by the
Administrator, in an amount equal to the amount by which the then Fair Market
Value of the shares of Stock subject to the Participant’s unexercised Options
and SARs exceeds the Option Price of the Options or the base amount of SARs, as
applicable, or (v) after giving Participants an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Administrator deems appropriate. Such surrender, termination
or settlement shall take place as of the date of the Change of Control or such
other date as the Administrator may specify. The Administrator shall have no
obligation to take any of the foregoing actions, and, in the absence of any such
actions, outstanding Grants shall continue in effect according to their terms
(subject to any assumption pursuant to subsection (a)).
 
10

--------------------------------------------------------------------------------

(c)           Administrator. The Administrator making the determinations under
this Section 18 following a Change of Control must be comprised of the same
members as those constituting the Administrator immediately before the Change of
Control.



19.
Requirements for Issuance of Shares



No shares of Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such Stock have been complied with to the satisfaction of the Administrator. The
Administrator shall have the right to condition any Grant made to any
Participant hereunder on such Participant’s undertaking in writing to comply
with such restrictions on his or her subsequent disposition of such shares of
Stock as the Administrator shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Stock issued or transferred under the Plan
will be subject to such stop-transfer orders and other restrictions as may be
required by applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.



20.
Amendment and Termination of the Plan



(a)           Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the stockholders of the Company if such approval is required in order to comply
with the Code, applicable laws and stock exchange requirements, or as required
by Section 21(b) below. No amendment or termination of this Plan shall, without
the consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Instrument, or except as provided in Section 21(b) below.


(b)           No Repricing Without Stockholder Approval. Except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of outstanding awards may not be
amended to reduce the exercise price of outstanding Options or SARs or cancel
outstanding Options or SARs in exchange for cash, other awards or Options or
SARs with an exercise price that is less than the exercise price of the original
Options or SARs without stockholder approval.


(c)           Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its Effective Date, which is July
26, 2028, unless the Plan is terminated earlier by the Board or is extended by
the Board with the approval of the stockholders. The termination of the Plan
shall not impair the power and authority of the Administrator with respect to an
outstanding Grant.



21.
Miscellaneous



(a)           Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in this Plan shall be construed to (i) limit the right of the
Administrator to make Grants under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including Grants to employees
thereof who become Employees, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Administrator may make
a Grant to an employee of another corporation who becomes an Employee by reason
of a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the substitute Grants may
vary from the terms and conditions required by the Plan and from those of the
substituted stock incentives. The Administrator shall prescribe the provisions
of the substitute Grants.
 
11

--------------------------------------------------------------------------------

(b)           Compliance with Law.
 

(i)
The Plan, the exercise of Options or SARs and the obligations of the Company to
issue or transfer shares of Stock under Grants shall be subject to all
applicable laws and to approvals by any governmental or regulatory agency as may
be required. With respect to persons subject to section 16 of the Exchange Act,
it is the intent of the Company that the Plan and all transactions under the
Plan comply with all applicable provisions of Rule 16b-3 or its successors under
the Exchange Act. In addition, it is the intent of the Company that the Plan and
applicable Grants comply with the applicable provisions of sections 162(m), 409A
and 422 of the Code. To the extent that any legal requirement of section 16 of
the Exchange Act or sections 162(m), 409A or 422 of the Code as set forth in the
Plan ceases to be required under section 16 of the Exchange Act or sections
162(m), 409A or 422 of the Code, that Plan provision shall cease to apply. The
Administrator may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Administrator may also adopt rules regarding the withholding of taxes on
payments to Participants. The Administrator may, in its sole discretion, agree
to limit its authority under this Section.




(ii)
The Plan is intended to comply with the requirements of section 409A of the
Code, to the extent applicable. Each Grant shall be construed and administered
such that the Grant either (A) qualifies for an exemption from the requirements
of section 409A of the Code or (B) satisfies the requirements of section 409A of
the Code. If a Grant is subject to section 409A of the Code, (I) distributions
shall only be made in a manner and upon an event permitted under section 409A of
the Code, (II) payments to be made upon a termination of employment shall only
be made upon a “separation from service” under section 409A of the Code, (III)
unless the Grant specifies otherwise, each installment payment shall be treated
as a separate payment for purposes of section 409A of the Code, and (IV) in no
event shall a Participant, directly or indirectly, designate the calendar year
in which a distribution is made except in accordance with section 409A of the
Code.

 

(iii)
Any Grant that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Grant shall
be postponed for six months following the date of the Participant’s separation
from service, if required by section 409A of the Code. If a distribution is
delayed pursuant to section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. The determination of Key Employees, including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Administrator or its delegate in accordance with
section 416(i) of the Code and the “specified employee” requirements of section
409A of the Code.



(c)           Enforceability. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.


(d)           Funding of the Plan; Limitation on Rights. This Plan shall be
unfunded. Neither the Company nor any other Employer shall be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Grants under this Plan. Nothing contained in
the Plan and no action taken pursuant hereto shall create or be construed to
create a fiduciary relationship between the Company or any other Employer and
any Participant or any other person. No Participant or any other person shall
under any circumstances acquire any property interest in any specific assets of
the Company or any other Employer. To the extent that any person acquires a
right to receive payment from the Company hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 
(e)           Rights of Participants. Nothing in this Plan shall entitle any
Participant or other person to any claim or right to receive a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employment or
service of the Employer.
 
(f)           No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Grant. The Administrator shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
12

--------------------------------------------------------------------------------

(g)           Clawback Policies. All Grants under the Plan are subject to the
applicable provisions of the Company’s clawback or recoupment policy approved by
the Board, if any, as such policy may be in effect from time to time.

 
(h)           Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.
 
13

--------------------------------------------------------------------------------